PER CURIAM:
Christopher Langdon appeals from the district court’s order denying his post-judgment motions to compel discovery and to recuse. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Langdon v. Malone, No. CA-02-189-5-BO (E.D.N.C. Oct. 21, 2003). We deny Appellees’ motion for sanctions. We deny Langdon’s motion to consolidate, motion to extend time to file a response to Appellees’ motion for sanctions, and motion to strike Appellees’ motion for sanctions. We also deny Lang-don’s motion for oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED